PER CURIAM.
Ralph H. Cowgill filed a petition for an original writ of habeas corpus challenging his federal conviction for mailing threatening communications and the attendant sixteen-month sentence. This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2000), and this case provides no reason to depart from the general rule. Moreover, this is the petitioner’s second habeas petition. Because the interests of justice would not be served by transferring a case that should be dismissed to the district court, we dismiss the petition. Cf Fed. R.App. P. 22(a). We further deny Cow-gill’s motions for leave to proceed in forma pauperis, to reopen pro se cases, and to charge judges and court officers with false imprisonment and other alleged offenses. We dispense with oral argument because *172the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED